Case 2:14-cv-13689-GCS-DRG ECF No. 37 filed 05/06/20    PageID.299    Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

KHETAM NIMER, an individual,
and MONA HAMED, an individual,

            Plaintiffs,
                                          Case No. 14-13689
v.
                                          HON. GEORGE CARAM STEEH
ADAM TOURS OF NEW YORK, INC.,
a corporation,

         Defendant.
_______________________________/

               ORDER GRANTING PLAINTIFFS’ MOTION
              FOR RELIEF FROM JUDGMENT (ECF NO. 36)

      The court dismissed this case on January 9, 2020, for failure to

prosecute and entered judgment the same day. ECF No. 34, 35. Plaintiffs

seek to set aside the court’s order and judgment.

      On November 26, 2019, the court ordered Plaintiffs to file a certificate

of service and a motion for default judgment, or risk dismissal, by

December 16, 2019. When Plaintiffs failed to file the certificate of service

and motion for default, the court dismissed the case.

      Plaintiffs’ counsel requests that the court set aside the judgment,

pursuant to Federal Rule of Civil Procedure 60(b)(1). Counsel asserts that




                                        -1-
Case 2:14-cv-13689-GCS-DRG ECF No. 37 filed 05/06/20      PageID.300    Page 2 of 3




his failure to file the required papers was caused by excusable neglect,

because his mother passed away on December 12, 2019.

      Under Rule 60(b)(1), a party may obtain relief from judgment based

upon “mistake, inadvertence, surprise, or excusable neglect.” With respect

to excusable neglect, “the determination is at bottom an equitable one,

taking account of all relevant circumstances surrounding the party’s

omission. These include . . . the danger of prejudice to the [nonmoving

party], the length of the delay and its potential impact on judicial

proceedings, the reason for the delay, including whether it was within the

reasonable control of the movant, and whether the movant acted in good

faith.” Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S.

380, 395 (1993). The Sixth Circuit has recognized that “the Pioneer factors

‘do not carry equal weight; the excuse given for the late filing must have the

greatest import. While [the others] might have more relevance in a closer

case, the reason-for-delay factor will always be critical to the inquiry.’”

United States v. Munoz, 605 F.3d 359, 372 (6th Cir. 2010) (citation

omitted).

      Plaintiffs were to file their certificate of service and motion for default

judgment by December 16, 2019. Plaintiffs’ counsel admittedly lost track of

his responsibilities after the death of his mother on December 12, 2019.

                                          -2-
Case 2:14-cv-13689-GCS-DRG ECF No. 37 filed 05/06/20                PageID.301   Page 3 of 3




Under the circumstances, the court finds that the reason for the delay

weighs in favor of a finding of excusable neglect. Additionally, the court

finds neither bad faith on the part of Plaintiffs nor prejudice to the non-

movant.

      Accordingly, IT IS HEREBY ORDERED that Plaintiffs’ motion for

relief from judgment (ECF No. 36) is GRANTED and the judgment is

VACATED. Plaintiffs shall have until May 22, 2020, to file their certificate

of service and motion for default judgment. If the required papers or motion

for extension of time are not filed by that date, the court will dismiss this

action without further notice or hearing.

      SO ORDERED.

Dated: May 6, 2020

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE

                                     CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                 May 6, 2020, by electronic and/or ordinary mail.

                                           s/Brianna Sauve
                                             Deputy Clerk




                                                -3-
